103 F.3d 122
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald L. WILLIAMS, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-2936.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 21, 1996.

H. Jeff McLeod, Anderson, South Carolina, for Appellant.
Frank W. Hunger, Assistant Attorney General, J. Preston Strom, Jr., United States Attorney, Mary Ann Sloan, Acting Chief Counsel, Region IV, Mack A. Davis, Acting Deputy Chief Counsel, Haila Naomi Kleinman, Supervisory Assistant Regional Counsel, John C. Stoner, Assistant Regional Counsel, Office of General Counsel, SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia, for Appellee.
D.S.C.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Donald L. Williams filed claims with the Social Security Administration for disability benefits and Supplemental Security Income on November 23, 1983, and March 7, 1990, alleging disability periods from May 2, 1982 to March 9, 1984, and from February 15, 1990, respectively, as a result of back pain.  After denial and reconsideration, Williams requested a hearing before an Administrative Law Judge (ALJ).  The ALJ heard the consolidated claims, determined that Williams retained the functional capacity to perform past relevant light and sedentary work, found Williams's subjective pain complaints to be incredible, and denied benefits.


2
In connection with Williams's request for review before the Appeals Council, he submitted additional medical evidence from the period after the date of the ALJ's decision.  This medical evidence was submitted in support of Williams's claim that he suffered from debilitating mental illness allegedly resulting, in part, from his back pain and his experiences in the Gulf War.  The Appeals Council denied Williams's request for review, after consideration of the additional evidence Williams submitted in support of his claim for benefits.  The ALJ's decision then became the Secretary's final decision.


3
Williams filed a complaint in the district court challenging the final decision of the Secretary.  The district judge accepted the recommendation of the magistrate judge, and affirmed the decision of the Secretary.  This appeal followed.


4
We review the Secretary's final decision to determine whether it is supported by substantial evidence and whether the correct law was applied.  42 U.S.C.A. § 405(g) (West Supp.1996);  Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.1990).  Williams claims that the Secretary failed to give the proper weight to a treating psychologist's opinion that he was mentally disabled.  He further claims that medical evidence submitted to the Appeals Council after the hearing before the ALJ affirms Williams's credibility as to his subjective complaints.


5
We find that the ALJ made a thorough evaluation of the evidence before him, in compliance with regulatory standards and the applicable law.  We further find that the Appeals Council thoroughly considered the additional evidence submitted to it and properly found that the weight of all the evidence of record did not provide a basis for changing the ALJ's determination that Williams failed to establish that he was disabled during the relevant period under adjudication.  We conclude that the Secretary's decision is supported by substantial evidence and was based on the correct legal standards.


6
Accordingly, we affirm the district court's judgment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED